Rosenberr.y, J.
(concurring). , I concur in the result in this case for the following reasons: The entire corporate assets of the Janesville Machine Company were sold to the General Motors Company for a fixed sum. From the sale' price was deducted the value of its capital assets. The difference represents the profit derived by the company from the sale. In the manner and by the means described in the statement of facts, the assets of the Janesville Machine Company were distributed to its stockholders, including capital assets and profit in the hands of the company. The corporation paid no income tax upon its profits thus distributed, and they are therefore subject to taxation in the hands of the stockholders, being in effect a distribution of profits, and therefore a dividend and taxable as *388such under the doctrine laid down in Van Dyke v. Milwaukee, 159 Wis. 460, 150 N. W. 509.
The following opinion was filed October 19, 1920:
Per Curiam. A reading of the brief of relator on a motion to change the mandate from an affirmance of the assessment to one requiring a reassessment convinces us that the mandate as entered was probably erroneous because the facts necessary to determine the true tax due on the basis determined by this court were probably not all shown on the hearing. If so, it was not the fault of the' relator, and he should therefore be given an opportunity to show the true facts as he claims they exist. For such purpose neither party is concluded by the evidence already introduced. Both may produce such further evidence as they may be advised.
The mandate is modified to read: Judgment reversed, and cause remanded for a reassessment of the tax upon the basis indicated in the opinion.